DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.  Also, Applicant submitted a supplemental amendment to the claims on 7/28/22.
 Allowable Subject Matter
Claims 1, 3-7, 10-11 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to providing a display of blind spots for operating a vehicle.
With regards to claim 1, Michiguchi (US 2014/0327776) discloses a viewing system coupled to a vehicle (paragraph 28), the motor vehicle having a front bumper and a back bumper (paragraph 32), the system comprising: 
at least one camera coupled to at least one of the front bumper and directed towards a front side portion of the vehicle (paragraph 32, element 7a); 
at least one additional camera coupled to a side view mirror and directed substantially towards a side of the vehicle (paragraph 32, element 7b and 7c); and 
at least one screen (paragraph 28); 
wherein said at least one screen is in communication with said at least one camera (paragraph 28), and said at least one additional camera wherein said at least one screen displays images presented by said at least one camera and said at least one additional camera (paragraph 28).
White (US 7,527,440) discloses a viewing system coupled to a vehicle, the motor vehicle having a front bumper and a back bumper, and at least one front headlight (fig.1), the system comprising:
at least one camera (col.3, ln.31-36, fig.2, element 16);
at least one additional camera (col.3, ln.20-21, fig.1, element 16) coupled to the front headlight (col.3, ln.26-28);
at least one screen (col.3, ln.60-64);
wherein said at least one screen is in communication with said at least one camera (col.3, ln.60-64), and said at least one additional camera wherein said at least one screen displays images presented by said at least one camera and said at least one additional camera (col.3, ln.60-64).
The prior art, either singularly or in combination, does not disclose the limitation “at least one camera coupled to at least one of the front bumper and directed towards a front side portion of the vehicle in a direction substantially perpendicular to a longitudinal extension of the vehicle; at least one additional camera coupled to the front headlight and directed substantially towards a side of the vehicle in a direction substantially perpendicular to a longitudinal extension of the vehicle” of claim 1.  
Peruse pages 7-11 of Applicant’s remarks submitted on 7/28/22.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
	With regards to claim 10, Ganim (US 2015/0282346) discloses a a viewing system coupled to a motor vehicle having a frame having a roof, at least one support, and a body with the at least one support supporting the roof over the body (paragraph 40), the system comprising: 
	at least one camera (paragraph 76);  	
at least one screen (paragraph 40).
Michiguchi (US 2014/0327776) discloses a viewing system coupled to a vehicle (paragraph 28), the motor vehicle having a front bumper and a back bumper (paragraph 32), the system comprising: 
a first set of cameras coupled to at least the front bumper the first set of cameras comprising a first camera and a second camera (paragraph 32);
another camera positioned to view a front left portion of a motor vehicle (paragraph 32);
at least one additional set of cameras (paragraph 32);
at least one screen in communication with said first set of cameras (paragraph 28), said screen configured to display an image from said first set of cameras (paragraph 28)
at least one screen in communication with said first set of cameras (paragraph 28), and said at least one additional set of cameras (paragraph 28), said screen configured to display an image from said first set of cameras and said at least one additional set of cameras (paragraph 28).
Yamamoto (US 6,476,855) discloses a first set of cameras coupled to at least one of the front bumper (col.3, lines 17-19), the first set of cameras comprising a first camera and a second camera (col.3, lines 17-19), said first camera positioned to view a front left portion of a motor vehicle and wherein said second camera is positioned to view a front right portion of the motor vehicle (col.3, lines 21-24, fig.6); and 
at least one screen in communication with said first set of cameras (col.3, ln.47-67), said screen configured to display an image from said first set of cameras (col.3, ln.47-67).
White (US 7,527,440) discloses a viewing system coupled to a vehicle, the motor vehicle having a front bumper and a back bumper, and at least one front headlight (fig.1), the system comprising:
a first set of cameras from rear headlights (col.3, ln.31-36, fig.2, element 16);
at least one additional set of cameras coupled to at least one of the front headlights (col.3, ln.20-21, fig.1);
at least one screen (col.3, ln.60-64);
wherein said at least one screen is in communication with said first set of cameras (col.3, ln.60-64), and said at least one additional set of cameras wherein said at least one screen displays images presented by said first set of cameras and said at least one additional set of cameras (col.3, ln.60-64).
The prior art, either singularly or in combination, does not disclose the limitation “a first set of cameras coupled to at the front bumper the first set of cameras comprising a first camera and a second camera, said first camera positioned to view a front left portion of a motor vehicle and directed in a direction substantially perpendicular to a longitudinal extension of the vehicle, and wherein said second camera is positioned to view a front right portion of the motor vehicle and directed in a direction substantially perpendicular to a longitudinal extension of the vehicle” of claim 10.  
Peruse pages 7-11 of Applicant’s remarks submitted on 7/28/22.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 10. 
	With regards to claim 16, Michiguchi (US 2014/0327776) discloses a viewing system (paragraph 28) for a motor vehicle having a front bumper and a back bumper (paragraph 32), the viewing system comprising:
at least one camera coupled to at least one bumper of the motor vehicle (paragraph 32);
at least one sensor (paragraph 34);
at least one display (paragraph 28); 
wherein said at least one display is configured to display an image captured by said at least one camera (paragraph 28). 
Miyahara (US 2007/0035385) discloses at least one computing device configured to identify objects spaced apart from the motor vehicle (paragraph 27).  
Hattori (US 2012/0117745) discloses at least one camera cleaning system comprising at least one of a blower or a wiper configured to clean a camera cover (paragraph 74).
The prior art, either singularly or in combination, does not disclose the limitation “at least one camera coupled to at least one bumper of the motor vehicle and directed in a direction substantially perpendicular to a longitudinal extension of the motor vehicle” of claim 16.  
Peruse pages 7-11 of Applicant’s remarks submitted on 7/28/22.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488